194 U.S. 104 (1904)
SMITH
v.
PAYNE.
No. 481.
Supreme Court of United States.
Argued March 10, 1904.
Decided April 11, 1904.
APPEAL FROM THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
Mr. Tracy L. Jeffords, with whom Mr. Charles F. Moody and Mr. E. Van Buren Getty were on the brief, for appellants.
*105 Mr. John G. Johnson and Mr. Henry H. Glassie, special assistants to the Attorney General, for appellee.[1]
MR. JUSTICE BROWN delivered the opinion of the court.
Plaintiffs are the publishers of several different series of novels under the names of The Columbia Library, The Bertha Clay Library, The Magnet Detective Library, The Medal Library, The Undine Library, The Eden Series, The Arrow Library, and some others. The books of these series are apparently of an inferior class of literature, and are numbered consecutively; but the only thing to indicate that they are issued periodically is a notice upon the outside of the back cover in small type that they are weekly or semi-monthly publications.
The considerations moving us to affirm the decree of the Court of Appeals in the case of Houghton v. Payne, just decided, apply with much greater persuasiveness to this case, and the decree dismissing the bill is, therefore
Affirmed.
MR. JUSTICE HARLAN and The CHIEF JUSTICE dissent in this case for the reasons stated in their dissenting opinions in Houghton v. Payne, ante, p. 88, and Bates & Guild Co. v. Payne, post, p. 106.
NOTES
[1]  For abstracts of arguments, see p. 88, ante